DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in condition for allowance except for the following formal matters: 
Claim Objections
Claims 1,8-12 are objected to because of the following informalities:  
 	For claim 1, line 20 or 3 line from the last line, there is a period at the end of “cord” which should be removed. In addition, the last line should include a period and not a semicolon.
 	For claims 8-12, the last line should include a period and not a semicolon.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10757918 B2 in view of Tseng (US 20150034023 A1). 
Both the current application 16/942626 and U.S. Patent No. 10757918 B2 teaches a touchless pet waste container comprising: a disposable waste bag; a tail drawstring; 5a hind leg cord; an elastic support cord; a length-adjustable strap; the tail drawstring being looped about a main opening of the disposable waste bag; 10the tail drawstring being laterally and slidably attached to the disposable waste bag about the main opening; the hind leg cord being positioned parallel and offset to the tail drawstring, along the disposable waste bag; the hind leg cord being centrally attached to the disposable waste bag: 15the elastic support cord being centrally attached to the disposable waste bag, adjacent to the main opening; a first end of the elastic support cord being attached to the hind leg cord. adjacent to a first end of the hind leg cord; and a second end of the elastic support cord being attached to the hind leg 20cord, adjacent to a second end of the hind leg cord. 
However, U.S. Patent No. 10757918 B2 is silent about a harness end of the length-adjustable strap being tethered to the tail drawstring, and a collar fastening device; 15the collar fastening device being attached to the collar end of the length- adjustable strap. 
 	Tseng teaches a touchless pet waste container comprising: a harness end of the length-adjustable strap being tethered to the tail drawstring (as shown in fig. 19), and a collar fastening device (fig. 17); 15the collar fastening device being attached to the collar end of the length- adjustable strap. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a harness end as taught by Tseng of the length-adjustable strap being tethered to the tail drawstring of U.S. Patent No. 10757918 B2 in order to allow the user to connect the waste container to a harness. In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a collar fastening device as taught by Tseng attached to the collar end of the length- adjustable strap of U.S. Patent No. 10757918 B2 in order to allow the user to connect the waste container to a collar.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Son T Nguyen/Primary Examiner, Art Unit 3643